


Exhibit 10.5

 

AMENDMENT ONE TO

THE COCA-COLA COMPANY DEFERRED COMPENSATION PLAN

 

This Amendment to The Coca-Cola Company Deferred Compensation Plan, as amended
and restated effective January 1, 2008 (the “Plan”), is adopted by the
Management Committee, as described in the Plan (the “Committee”).

 

WITNESSETH:

 

WHEREAS, pursuant to Section 8.4 of the Plan, the Committee has the authority to
amend the Plan under certain circumstances;

 

WHEREAS, the amendment described herein applies to the general population of
participants in the Plan and would not have a material financial impact on the
Company;

 

WHEREAS, the Committee desires to amend the Plan to reduce the maximum
percentage of the annual incentive that may be deferred under the Plan;

 

NOW, THEREFORE, the Committee hereby amends the Plan as follows:

 

Effective beginning for the 2009 Plan Year, Section 3.1(b) shall be amended to
replace “100%” with “95%.”

 

IN WITNESS WHEREOF, the undersigned has adopted this Amendment One on the date
shown below, but effective as of the dates indicated above.

 

 

Date:

12/16/2008

 

By:

/s/ Elizabeth Bastoni

 

 

 

 

 

 

 

 

 

 

Date:

12/16/2008

 

By:

/s/ Ginny Sutton

 

 

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

1

--------------------------------------------------------------------------------
